Citation Nr: 1207308	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1958 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2009 and January 2011, the Board remanded these claims for additional development.  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is seeking entitlement to service connection for hypertension and for heart disease.

The Board finds a remand is necessary.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In a January 2012 statement, the Veteran's representative indicated that the Veteran wished to expand his claim for hypertension and heart disease to include as secondary to PTSD.  Although the Veteran's representative indicated that the Veteran is currently service connected for PTSD, the Board cannot locate the rating decision granting benefits for PTSD in the claims file or in Virtual VA.  A remand is necessary to obtain all rating decisions not already associated with the claims file, to include any temporary folders, and/or any decisions not yet scanned into Virtual VA.  Also, the Veteran should be given notice of the requirements necessary to establish service connection on a secondary basis.

Additionally, the Board notes that a medical opinion regarding the possible relationship between PTSD and the Veteran's hypertension and heart disease has not yet been obtained.  A remand is necessary to obtain a medical opinion.

Finally, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice informing him of the evidence necessary to establish service connection on a secondary basis.

2.  Obtain and associate with the claims file all updated records, including any temporary files.  It should be determined whether the Veteran is service-connected for PTSD.  

Also, obtain any updated VA treatment records.

3.  If the Veteran is not currently service-connected for PTSD, the claim for entitlement to service connection for PTSD should be adjudicated.

4.  Next, obtain an addendum opinion to the February 2011 VA examination only if service connection is, in fact, established for PTSD.  If required by the examiner, afford the Veteran a VA examination for hypertension and heart disease.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is proximately due to or aggravated by his PTSD. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's heart disease is proximately due to or aggravated by his PTSD. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



